Exhibit 10.3

CHANGE OF CONTROL/SEVERANCE AGREEMENT

This CHANGE OF CONTROL/SEVERANCE AGREEMENT (this “Agreement”), dated as of
July 14, 2020, is made by and between Waters Corporation (together with all
subsidiaries or affiliates hereinafter referred to as the “Company”) and Udit
Batra (the “Executive”).

WHEREAS, the Executive has been hired as the Chief Executive Officer of the
Company and is expected to make major contributions to the Company; and

WHEREAS, the Company desires continuity of management; and

WHEREAS, the Executive is willing to render services to the Company subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive agree as follows:

1. Termination prior to a Change of Control. If, within nine (9) months prior to
a Change of Control (as such term is defined in Section 3(c) below) and
subsequent to the commencement of substantive discussions that ultimately result
in the Change of Control, but prior to such Change of Control, the Company
terminates the Executive’s employment with the Company for a reason other than
Cause (as such term is defined in Section 3(d) below), death or Disability (as
such term is defined in Section 3(e) below), or the Executive resigns for Good
Reason (as such term is defined in Section 2(e) below), the Company shall have
paid to the Executive the Final Compensation (as such term is defined in the
Employment Letter between the Executive and the Company dated as of July 14,
2020 (the “Employment Letter”)) and the Health Payment in accordance with the
terms of the Employment Letter, and, subject to the Executive’s satisfaction of
the Release Condition (as such term is defined in Section 3 below):

(a) Cash Payment. (i) Continue to pay to the Executive the Severance Payments
(as defined in the Employment Letter) in accordance with the terms of the
Employment Letter, and, (ii) upon a Change of Control, pay to the Executive a
lump sum amount (reduced by any required withholding), within ten (10) business
days following the Change of Control, equal to the amount by which (A) the sum
of (1) thirty-six (36) times his monthly base salary (at the highest monthly
base salary rate in effect for the Executive in the twelve (12)-month period
prior to the termination of his employment) and (2) an amount equal to the
amount payable pursuant to the immediately preceding clause (1) times the
greater of (x) his target bonus percentage under the Company’s Annual Incentive
Plan or any successor plan for the year in which the termination of the
Executive’s employment occurs or (y) his bonus percentage theretofore accrued
thereunder for that year exceeds (B) the aggregate amount of the Severance
Payments;

(b) Benefits. Upon a Change of Control, pay to the Executive a lump sum amount
(reduced by any required withholding) within ten (10) business days following
the Change of Control equal to the amount by which (A) the amount the Company
would have paid in premiums under the life, accident, health and dental
insurance plans of the Company in which the Executive and his dependents were
participating immediately prior to the termination of his employment for the
thirty-six (36)-month period following the date of the Change of Control, with
such lump sum amount payable pursuant to this Section 1(b) to be determined
based on the premium rates in effect at the time of the termination of the
Executive’s employment exceeds (B) the Health Payment;



--------------------------------------------------------------------------------

(c) Equity Arrangements. In the event of a termination of employment described
in this Section 1 and notwithstanding any contrary provisions of the 2020 Equity
Incentive Plan (or any plans that may become the successors to such plan) and
any equity incentive agreements entered into between the Company and the
Executive pursuant to such plan or otherwise, cause any outstanding equity
awards that are unvested or unexercisable and held by the Executive on the date
of such termination of employment to remain outstanding (but not beyond the
original expiration dates of such awards and such awards shall not otherwise
vest or become exercisable except as provided herein) and, subject to a Change
of Control occurring within nine (9) months following such date of such
termination, to vest or become exercisable upon such Change of Control. To the
extent a Change of Control does not occur within such nine (9)-month period, all
such equity awards shall terminate at the end of such period; and

(d) Qualified Plan Arrangements. On the Change of Control, cause any unvested
portion of any qualified or non-qualified capital accumulation benefits granted
to the Executive under the Waters Investment Plan, Waters 401(k) Restoration
Plan and the Waters Health Care Reimbursement Plan for Retirees (or any plans
that may become the successors to such plans), as applicable, to become
immediately vested (subject to applicable law).

(e) No Duplication of Benefits. In no event shall the Executive be entitled to
duplication of severance amounts or benefits under this Agreement and the
Employment Letter. Amounts that are paid under the terms of the Employment
Letter and referenced herein shall not again be paid under this Agreement.

2. Termination Following a Change of Control. If, at any time during a period
commencing with a Change of Control and ending eighteen (18) months after such
Change of Control, the Company terminates the Executive’s employment for a
reason other than Cause, death, or Disability or the Executive terminates
employment with the Company for Good Reason, the Company shall pay to the
Executive the Final Compensation (as such term is defined in the Employment
Letter) in accordance with the terms of the Employment Letter, and, subject to
the Executive’s satisfaction of the Release Condition (as such term is defined
in Section 3 below):

(a) Cash Payment. Pay to the Executive a lump sum amount (reduced by any
required withholding), within ten (10) business days following the Executive’s
last date of employment, equal to the sum of (i) thirty-six (36) times his
monthly base salary (at the highest monthly base salary rate in effect for the
Executive in the twelve (12)-month period prior to the termination of his
employment) and (ii) an amount equal to the amount payable pursuant to the
immediately preceding clause (i) times the greater of (X) his target bonus
percentage under the Company’s Annual Incentive Plan or any successor plan for
the year in which the termination of the Executive’s employment occurs or
(Y) his bonus percentage theretofore accrued thereunder for that year;

 

2



--------------------------------------------------------------------------------

(b) Benefits. Pay to the Executive a lump sum amount (reduced by any required
withholding) within ten (10) business days following the Executive’s last date
of employment equal to the amount the Company would have paid in premiums under
the life, accident, health and dental insurance plans of the Company in which
the Executive and his dependents were participating immediately prior to the
termination of his employment for the thirty-six (36)- month period following
the date of the Change of Control, with such lump sum amount payable pursuant to
this Section 2(b) to be determined based on the premium rates in effect at the
time of the termination of the Executive’s employment;

(c) Equity Arrangements. In the event of a termination of employment described
in this Section 2 and notwithstanding any contrary provisions of the 2020 Equity
Incentive Plan (or any plans that may become the successors to such plan) and
any equity incentive agreements entered into between the Company and the
Executive pursuant to such plan or otherwise, the Company shall cause any
outstanding equity awards that are unvested or unexercisable and held by the
Executive on the date of such termination of employment to fully vest and, if
stock options or become exercisable upon such termination; and

(d) Qualified Plan Arrangements. Cause any unvested portion of any qualified and
non-qualified capital accumulation benefits granted to the Executive under the
Waters Investment Plan, Waters 401(k) Restoration Plan and the Waters Health
Care Reimbursement Plan for Retirees (or any plans that may become the
successors to such plans), as applicable, to become immediately vested (subject
to applicable law);

provided, however, that any amounts and benefits set forth in this Section 2
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his
employment. For the avoidance of doubt, upon a termination of employment that
meets the conditions set forth in this Section 2 the Executive shall only be
entitled to receive the payments and benefits under this Section 2 and shall not
be entitled to receive any payments or benefits under the Employment Letter.

(e) Definition of Good Reason. For purposes of Section 2 above, “Good Reason”
shall mean the occurrence (without the Executive’s express written consent) of
one or more of the following events following a Change of Control, as the case
may be:

(i) A material diminution in the Executive’s authority, duties, responsibilities
or reporting lines from his authority, duties, responsibilities or reporting
lines immediately prior to the Change of Control; or

(ii) A material reduction in the Executive’s base salary (other than that which
results in a base salary reduction of no more than ten percent (10%) in the
aggregate from the Executive’s highest base salary and is proportional to
reductions of other senior executives) or target annual bonus opportunity; or

(iii) A material change in the Executive’s place of business (provided, however,
that travel for business purposes consistent with past practices shall not be
considered a change in the place of business for the purpose of this clause
(iii)); or

(iv) A material breach by the Company of any agreement under which the Executive
provides services to the Company, including without limitation Section 3(h) of
this Agreement and any plan of incentive compensation;

 

3



--------------------------------------------------------------------------------

provided, that the occurrence of any of the events listed in clauses (i) through
(iv) shall not mean “Good Reason” (x) unless the Executive shall have given
notice of the event to the Company within ninety (90) days after it first
existed, (y) the Company shall have failed to remedy the condition within thirty
(30) days after the notice, and (z) the Executive actually terminates employment
within thirty (30) days after the expiration of the Company’s cure period.

3. General.

(a) Release. Notwithstanding any other provision of this Agreement to the
contrary, benefits shall be payable under this Agreement only if the Executive
enters into a release of claims (the “Release”) substantially in the form
attached hereto as Exhibit A, with such changes as may be necessary to comply
with applicable law at the time of termination of the Executive’s employment,
within a period of time not to exceed forty-five (45) days from the date of
termination of the Executive’s employment and the Executive does not revoke such
Release (the “Release Condition”). Except as otherwise provided in Section 3(i)
of this Agreement, any payment under this Agreement to be made in a lump sum
shall be paid as soon as administratively practicable following the date the
Release becomes effective, but not later than the date that is sixty (60) days
following the date the Executive’s employment terminates. Notwithstanding the
foregoing, if the date the Executive’s employment terminates occurs in one
taxable year and the date that is sixty (60) days following such termination
date occurs in a second taxable year, to the extent required by Section 409A of
the Internal Revenue Code, as amended (“Section 409A”), such lump sum payment
shall not be made prior to the first day of the second taxable year. For the
avoidance of doubt, if the Executive does not execute the Release within the
period specified in this Section 3(a) or if the Executive revokes the executed
Release within the time period permitted by law, the Executive will not be
entitled to any payments or benefits (including the accelerated vesting of
equity and equity-based awards) set forth in this Agreement, any equity and
equity-based awards that vested on account of such termination as provided for
in this Agreement shall be cancelled with no consideration due to the Executive,
and neither the Company nor any of its affiliates will have any further
obligations to the Executive under this Agreement or otherwise.

(b) Termination for Cause. In the event the Executive’s employment with the
Company is terminated by the Company for Cause or Executive’s employment
terminates due to death or Disability, or the Executive terminates his
employment with the Company other than during the specific time periods set
forth in Section 2 in accordance with the requirements of such Section or for
any reason other than Good Reason, the Executive shall not be entitled to the
severance benefits or other considerations described herein by virtue of this
Agreement.

(c) Definition of Change of Control. For purposes of this Agreement, “Change of
Control” means the occurrence of any of the following, provided such occurrence
is also a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
in each case as those terms are defined in Treasury Regulation
Section 1.409-3(i)(5), (i) the closing of a merger, consolidation, liquidation
or reorganization of the Company into or with another company or other legal
person, after which merger, consolidation, liquidation or reorganization the
capital stock of the Company outstanding prior to consummation of the
transaction is not converted into or exchanged for or does not represent more
than 50% of the aggregate voting power of the surviving or resulting

 

4



--------------------------------------------------------------------------------

entity; (ii) the direct or indirect acquisition by any person (as the term
“person” is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act
of 1934, as amended) of more than 50% of the voting capital stock of the
Company, in a single or series of related transactions; or (iii) the sale,
exchange, or transfer of all or substantially all of the Company’s assets (other
than a sale, exchange, or transfer to one or more entities where the
stockholders of the Company immediately before such sale, exchange or transfer
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the entities to which the assets were transferred).

(d) Definition of Cause. For purposes of this Agreement, “Cause” shall mean:
(i) the conviction of the Executive by a court of competent jurisdiction of, or
the pleading of guilty or nolo contendere to, any felony or any crime involving
moral turpitude; (ii) gross negligence, breach of fiduciary duty, breach of any
non-competition, non-solicitation or developments agreement or covenant in favor
of the Company or material breach of any confidentiality agreement or covenant
in favor of the Company; (iii) the Executive shall have willfully and
continually failed to substantially perform the Executive’s duties with the
Company after a written demand for substantial performance is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties pursuant to the disciplinary procedures of the Company, and such failure
of substantial performance shall have continued for a period of thirty (30) days
after such written demand; (iv) the Executive has been chronically absent from
work (excluding vacations, illnesses or leaves of absences); (v) the commission
by the Executive of an act of fraud, embezzlement or misappropriation against
the Company; or (vi) the Executive shall have refused, after explicit notice, to
obey any lawful resolution or direction by the Board which is consistent with
his duties as an officer of the Company.

(e) Definition of Disability. For purposes of this Agreement, “Disability” means
an independent medical doctor (selected by the Company’s health or disability
insurer) has certified that the Executive has, for six (6) months consecutive or
nonconsecutive in any twelve (12)- month period, been disabled in a manner that
seriously interferes with his ability to perform his responsibilities as an
employee of the Company. The Company shall only be permitted to terminate the
Executive’s employment, or give the Executive notice to terminate his
employment, due to Disability while the Executive is disabled. Any refusal by
the Executive to submit to a medical examination for the purpose of certifying
disability shall be deemed to constitute conclusive evidence of the Executive’s
disability.

(f) No Mitigation or Offset. The Executive shall not be required, as a condition
of receiving any payments or benefits under this Agreement, to seek or obtain
any other employment after termination of employment hereunder or to take any
steps to reduce the amount of any payment or benefit described in this
Agreement. Further, the amount of any payment or benefit provided in this
Agreement shall not be reduced by any compensation earned by the Executive as a
result of any employment by another employer.

 

5



--------------------------------------------------------------------------------

(g) Timing of Payments and Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
the Executive’s employment terminates, the Executive is a “specified employee,”
as defined below, any and all amounts payable under this Agreement on account of
such separation from service that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6)-month period
or, if earlier, upon the Executive’s death; except (A) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A.

(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(iv) It is the intent of the parties hereto that the payments under this
Agreement comply with (or be exempt from) Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted in accordance
therewith. In no event, however, shall the Company have any liability relating
to the failure or alleged failure of any payment or benefit under this Agreement
to comply with, or be exempt from, the requirements of Section 409A, except if
the same is the result of a negligent or improper act of the Company.

(h) Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) of the Company. The Company shall require any such successor to
assume this Agreement expressly and to be bound by the provisions of this
Agreement as if such successor were the Company and for purposes of this
Agreement, any such successor of the Company shall be deemed to be the “Company”
for all purposes.

(i) No Employment Agreement; Effect on Other Agreements. Nothing in this
Agreement shall create any obligation on the part of the Company or any other
person to continue the employment of the Executive, and nothing herein shall
affect the Executive’s obligations under any non-competition, confidentiality,
option or similar agreement between the Company and the Executive currently in
effect or which may be entered into in the future.

(j) Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it must withhold pursuant to any applicable law or regulation.

 

6



--------------------------------------------------------------------------------

(k) Governing Law; Miscellaneous. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
except that any equity or equity-based awards granted to the Executive shall be
governed by and construed in accordance with the governing law provisions set
forth in the agreements evidencing such awards. Executive and the Company agree
to submit to the exclusive jurisdiction of the courts of the Commonwealth of
Massachusetts in connection with any dispute arising out of this Agreement or
Executive’s employment with the Company. This Agreement constitutes the entire
Agreement between the Executive and the Company concerning the subject matter
hereof and supersedes any prior negotiations, understandings, or agreements
concerning the subject matter hereof, whether oral or written, and may be
amended or rescinded only upon the written consent of the Company and the
Executive. The invalidity or unenforceability of any provision of this Agreement
shall not affect the other provisions of this Agreement and this Agreement shall
be construed and reformed to the fullest extent possible. The Executive may not
assign any of his rights or obligations under this Agreement; the rights and
obligations of the Company under this Agreement shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Company. This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

(l) Section 280G.

(i) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that Executive would receive from the Company, or otherwise,
contingent on an event covered by Section 280G(b)(2)(A)(i) of the Code
(collectively, the “Transaction Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
Section 3(m), be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Executive shall be entitled to receive, whichever
of the following that results in the greater amount payable to him on an
after-tax basis: (1) payment in full of the entire amount of the Transaction
Payment (a “Full Payment”), or (2) payment of only a part of the Transaction
Payment so that the Executive receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account all applicable federal, state
and local income and employment taxes and the Excise Tax. If a Reduced Payment
is made, (x) Executive shall have no rights to any additional payments and/or
benefits constituting the Transaction Payment, and (y) reduction in payments
and/or benefits shall occur in the manner that results in the greatest economic
benefit to Executive as determined in this paragraph, to the extent permitted by
Section 409A. If more than one method of reduction will result in the same
economic benefit, the portions of the Payment shall be reduced pro rata, to the
extent permitted by Section 409A.

(ii) The Company shall engage an independent registered public accounting firm
to make all determinations required to be made under this Section 3(m), and
shall bear all reasonable expenses with respect thereto. The independent
registered public accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive. If the independent registered public accounting
firm determines that no Excise Tax is payable with respect to the Transaction
Payments (whether or not by reason of payment to Executive of a Reduced
Payment), it shall

 

7



--------------------------------------------------------------------------------

furnish the Company and Executive with detailed supporting calculations of its
determination that no Excise Tax will be imposed with respect to the Transaction
Payments. All good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and the Executive.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

WATER CORPORATION By:  

/s/ Dr. Flemming Ornskov

  Dr. Flemming Ornskov   Chairman of the Board THE EXECUTIVE By:  

/s/ Udit Batra

[Signature Page to Severance Agreement}



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

General Release and Waiver of Claims

For and in consideration of certain benefits to be provided to me under the
[Employment Letter, dated as of [DATE]] [Change of Control/Severance Agreement,
dated as of [DATE]] (the “Agreement”), between me and Waters Corporation (the
“Company”), which are conditioned on my signing this General Release and Waiver
of Claims (this “Release of Claims”), and to which I am not otherwise entitled,
and other good and valuable consideration, the receipt and sufficiency of which
I hereby acknowledge, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives, successors and assigns, and all
others connected with or claiming through me, I hereby release and forever
discharge the Company and its affiliates, and all of their respective past,
present and future officers, directors, shareholders, employees, employee
benefits plans, administrators, trustees, agents, representatives, consultants,
successors and assigns, and all those connected with any of them, in their
official and individual capacities (collectively, the “Released Parties”), from
any and all causes of action, suits, rights and claims, demands, damages and
compensation of any kind and nature whatsoever, whether at law or in equity,
whether now known or unknown, suspected or unsuspected, contingent or otherwise,
which I now have or ever have had against the Released Parties, or any of them,
in any way related to, connected with or arising out of my employment and/or
other relationship with the Company or any of its affiliates, or pursuant to
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (as
amended by the Older Workers Benefit Protection Act), the Employee Retirement
Income Security Act, the wage and hour, wage payment and fair employment
practices laws of the state or states in which I have provided services to the
Company (each as amended from time to time) and/or any other federal, state or
local law, regulation, or other requirement (collectively, the “Claims”) through
the date that I sign this Release of Claims, and I hereby waive all such Claims.

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency, provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
charge, complaint or lawsuit filed by me or by anyone else on my behalf. I
further understand that nothing contained in this Release of Claims shall be
construed to limit, restrict or in any other way affect my communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning non-privileged matters
relevant to the governmental agency or entity. For the avoidance of doubt, no
provision of this Agreement shall be construed as prohibiting or restricting me
(or my attorney) from responding to any inquiry about this Agreement or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

 

A-1



--------------------------------------------------------------------------------

I acknowledge that I will continue to be bound by my obligations under the
Agreement that survive the termination of my employment by the terms thereof or
by necessary implication, including without limitation my confidentiality,
non-competition and non-solicitation obligations set forth therein (all of the
foregoing obligations, the “Continuing Obligations”). I further acknowledge that
the obligation of the Company to make payments to me or on my behalf under
Section [●] of this Agreement, and my right to retain the same, are expressly
conditioned upon my continued full performance of my obligations hereunder and
of the Continuing Obligations.

I understand that nothing contained in this Release of Claims will adversely
affect my rights to enforce the terms of the Agreement, and shall not adversely
affect my right to any indemnification, coverage under the Company’s director’s
and officer’s liability insurance policy in accordance with its terms or right
to reimbursement of expenses by the Company to which I would otherwise be
entitled to under, without limitation, any charter document or Company insurance
policy, by reason of services I rendered for the Company or any of its
subsidiaries as an officer and/or an employee thereof.

Subject to the second paragraph of this Release of Claims, I agree that I will
not disparage or criticize the Company, its affiliates, their business, their
directors, management or their products or services. The Company agrees that no
member of the Board of Directors of the Company or any executive officer of the
Company will disparage or criticize you. Notwithstanding the foregoing, nothing
contained in this paragraph shall preclude you or the Company (or its directors
or executive officers) from making truthful statements that are required by
applicable law, regulation or legal process.

I acknowledge that this Release of Claims creates legally binding obligations,
and that the Company has advised me to consult an attorney before signing it. In
signing this Release of Claims, I give the Company assurance that I have signed
it voluntarily and with a full understanding of its terms; that I have had
sufficient opportunity of not less than [twenty-one (21)/forty-five (45)]1 days
before signing this Release of Claims to consider its terms and to consult with
an attorney, if I wished to do so, or to consult with any of the other persons
described in the first sentence of the immediately preceding paragraph; and that
I have not relied on any promises or representations, express or implied, that
are not set forth expressly in this Release of Claims. I understand that I will
have seven (7) days after signing this Release of Claims to revoke my signature,
and that, if I intend to revoke my signature, I must do so in writing addressed
and delivered to [            ] prior to the end of the seven (7)-day revocation
period. I understand that this Release of Claims will become effective upon the
eighth (8th) day following the date that I sign it, provided that I do not
revoke my acceptance in accordance with the immediately preceding sentence.

[The remainder of this page is intentionally left blank]

 

 

1 

Consideration period to be determined by the Company at the time of separation.

 

A-2



--------------------------------------------------------------------------------

Accepted and agreed: Signature:                                    
                                              Udit Batra
Date:                                                                         

Acknowledged (and agreed, respecting the penultimate paragraph) by: Waters
Corporation

 

By:   Name:   Title:

 

A-3